In a proceeding pursuant to SCPA 2103 to discover property allegedly belonging to a certain marital trust, the appeal is from an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated May 2,1996, which directed that the Clerk of the Surrogate’s Court of Nassau County deposit with the Nassau County Treasurer a check which had been paid into court pursuant to CPLR 2701 pending determination as to who is entitled to the funds.
Ordered that the appeal is dismissed, with costs payable by the appellant personally, as the appellant is not aggrieved by the order dated May 2, 1996 (see, CPLR 5511).
The order of May 2, 1996, was ministerial only, and the appellant was not aggrieved thereby (see, CPLR 5511). Furthermore, the order does not fall within any category of order which would be appealable as of right (see, CPLR 5701 [a] [2]; SCPA 2701). Rosenblatt, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.